Judgment reversed and new trial granted, without costs of this appeal to either party. Held, that the judgment appealed from is erroneous in the following particulars: First, plaintiff is not entitled to a lien for the value of the undelivered stove wood; second, plaintiff’s lien attaches to all the wood and logs remaining upon the plaintiff’s lands, and is hot limited to an undivided one-half thereof; third, plaintiff’s lien is limited in amount to the value of said wood and logs less the expense incurred by defendants in cutting and piling the same. All concurred.